Citation Nr: 1107450	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-23 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs compensation benefits in the amount of 
$50,422.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  The 
appellant is his surviving spouse. 
 
This matter is before the Board of Veterans' Appeals (Board) from 
an October 2007 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board finds that the claim is appropriately in appellate 
status.  In this regard, the appellant submitted a timely notice 
of disagreement with the decision in December 2007 and a 
statement of the case was issued in April 2009.  No Substantive 
Appeal, VA Form 9, appears to be of record that is timely; the VA 
Form 9 of record is dated July 2009.  Even in the absence of a 
timely substantive appeal, the Board may waive the timeliness 
requirement and assume jurisdiction of the appeal.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely 
filed substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by timely notice of disagreement); see also 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  Such will be done in 
this case. 
 

FINDINGS OF FACT

1.  Overpayment in the amount of $50,422.00 resulted solely from 
the actions of the appellant; there was no fault on the part of 
VA. 
 
2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended. 
 
3.  The appellant did not change her position to her detriment, 
and there was no reliance on these VA benefits that resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.
4.  The waiver of the debt would involve unjust enrichment to the 
appellant.
5.  Financial hardship is not demonstrated.

CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $50,422.00 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Court has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 38 
U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. 
Principi, 16 Vet. App. 132 (2002).  In any event, information 
necessary for the instant Board decision is of record. 

Analysis

The Committee on Waivers & Compromises determined that there was 
bad faith on the appellant's part with respect to the creation of 
the overpayment at issue.  The Board disagrees.  

The Court has held that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an intent 
to seek an unfair advantage and that a mere negligent failure to 
fulfill a duty or contractual obligation is not an appropriate 
basis for a bad faith determination.  Richards v. Brown, 9 Vet. 
App. 255 (1996).  Thus, as it is unclear whether the requisite 
intent was formed by the appellant, the Board declines to find 
bad faith in this case.  
 
In cases where there is no fraud, misrepresentation, or bad faith 
on the Veteran's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this 
case provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a). 
 
The elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault of 
debtor against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) defeat 
the purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 
 
Again, the first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  In this regard, the Board 
notes that the appellant was informed in November 1999 and 
November 2002 that she must notify the RO of any changes in 
income.  The letters specifically indicate Social Security income 
as income which must be reported.  In this regard, the appellant 
reported no income from any source, to include Social Security in 
forms dated in March 2000, February 2001, February 2002, February 
2003, January 2004, February 2005, April 2006, and February 2007.  
In March 2007, a Social Security inquiry conducted by the RO 
revealed that the appellant had received Social Security benefits 
since March 1, 1999.  The appellant's pension benefit was reduced 
accordingly which resulted in an overpayment of $50,422.00.

As the Veteran had been informed on multiple occasions of the 
need to report Social Security income, and as she repeatedly 
failed to do so, she is at substantial fault in the creation of 
the debt.  Thus, the first two elements for consideration weigh 
against the claim for waiver of overpayment here.

The Veteran has submitted a Financial Status Report dated in 
August 2007 indicating that she had a net monthly income of 
$623.00.  She additionally indicated that her total monthly 
expenses were $696.00.  Additional markings on the form indicate 
that the appellant received $653.00 in income and that her 
expenses equaled $796.00.  A Financial Status Report received in 
December 2007 reflect totals of $623.00 and $796.00.

The Board has considered whether the Veteran would experience 
undue financial hardship if and when forced to repay the debt at 
issue.  However, in this regard the appellant is currently paying 
back the debt at a rate of $50.00 per month.  The Board finds 
that financial hardship does not result from repayment at the 
current rate of $50.00 per month.  Indeed, there is no evidence 
that repayment would deprive her of basic necessities.  
 
With regard to whether collection would defeat the purpose of the 
benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection would 
not defeat the purpose of the benefit.  The appellant was in 
receipt of benefits to which she was not entitled due to her 
increase in other income provided by the government.  There is no 
indication that her reliance on VA benefits resulted in 
relinquishment of another valuable right.  Thus, this element of 
equity and good conscience is not in the appellant's favor.

Concerning possible unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor, the Board 
finds that the appellant would be unjustly enriched by waiver of 
the debt.  If the government was not repaid for the pension to 
which the appellant was not entitled, unjust enrichment would 
result. 
 
In summary, the Board has considered the elements of equity and 
good conscience. It has concluded that the negative evidence 
outweighs the positive evidence and that the facts in this case 
do not demonstrate that the recovery of the overpayment is 
against equity and good conscience.  Accordingly, waiver of the 
debt is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs compensation benefits in the amount of 
$50,422.00 is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


